Title: To James Madison from Thomas A. Patteson, 16 May 1811 (Abstract)
From: Patteson, Thomas A.
To: Madison, James


16 May 1811, Fort Hampton, North Carolina. Informs JM of certain facts “relative to the situation of this place, and the consequent situation of its Commanding Officer.” The fort is located on an island “within five hundred feet of the Sea shore” and is a popular resort, particularly during summer and early autumn. These facts “preclude the possibility of preserving the Dignity of ordinary hospitality or of a Commanding Officer with the rations Drawn by a Subaltern.” In order to prevent “any material sacrifice, and for the preservation of a respectable Standing,” requests an additional allowance for the commanding officer.
